        Case 3:16-md-02741-VC Document 8513 Filed 12/20/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 199:
 This document relates to:
                                                   PROPER FILING OF WAVE 1 FILINGS
 ALL ACTIONS



       All parties participating in Wave 1 are directed to confirm that all filings related to the

upcoming January 29, 2020 hearing on the Daubert motions and motions for summary judgment

have been filed on both the MDL docket and the member case’s docket in compliance with

Pretrial Order No. 1, Dkt. No. 2.

       IT IS SO ORDERED.

Dated: December 20, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
